asNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lisa Mueller on 01/03/2022.

The application has been amended as follows: 
Amend the specification as follows:
Amend page 22, lies 11-13 as follows:
murl [SEQ ID No. 81], encodes a glutamate racemase [SEQ ID No. 82], required for synthesis of D-glutamic acid - another essential building block of peptidoglycan, also known as btuB;

In the claims:
Cancel claims 1-13 and 15-17.

Amend the claims as shown in the following Mark-up.
Amend claim 14 as follows:
A method of producing a biosynthetic metabolite comprising the steps of:
providing a pre-seed microbial cell culture of genetically modified microbial cells, wherein each cell comprises: 
a first nucleic acid molecule wherein said molecule is transcribed and/or translated to yield a biosensor and said biosensor binds to said biosynthetic 
a second nucleic acid molecule comprising a coding sequence encoding an essential protein required for cell growth and/or survival, wherein said cell is not viable when said coding sequence encoding said essential protein is knocked-out, wherein the essential protein is:(1) a protein having UDP-MurNAc-pentapeptide phosphotransferase activity and an amino acid sequence having at least 80% sequence identity to SEQ ID NO:78, (2) a protein having phosphoglucosamine mutase activity and an amino acid sequence having at least 80% sequence identity to: SEQ ID NO: 80, or (3) a protein having glutamate racemase activity and an amino acid sequence having at least 80% sequence identity to: SEQ ID NO: 82, wherein the second nucleic acid molecule is operably linked to a first promoter; wherein said essential protein encoded by said second nucleic acid molecule is expressed when said second nucleic acid molecule is induced by said complex when said biosensor and said biosynthetic metabolite form a complex; 
whereby growth of said cell is arrested by an absence of complex formation and wherein said arrest of growth does not depend on externally supplied growth inhibitor or growth retardant;
introducing the pre-seed microbial cell culture into a nutrient rich cultivation medium comprising a substrate for production of said biosynthetic metabolite, wherein the cells of the cell culture produce said biosynthetic metabolite and undergo at least 40, 45, 50, 60, 70 or 150 generations of cell multiplication, and
recovering the biosynthetic metabolite produced by said cell culture,wherein (i) a lack of metabolite production in genetically modified microbial cells or progeny cells of said cell culture thereof attenuates multiplication of said cells as compared to a parent cells lacking said first nucleic acid molecule and said second nucleic acid molecule from which said genetically modified microbial cells were 

Amend claim 18 as follows:

The method of claim 14, wherein the genetically modified microbial cells in the culture mediumare cultivated under batch culture.

Amend claims 22-24 as follows:

The method of claim 14, wherein the genetically modified microbial cellsare cultivated under continuous culture.
The method of claim 14, wherein the genetically modified microbial cells in the culture medium are cultivated under fed-batch culture.
 The method of claim 14, wherein the genetically modified microbial cells are bacterial cells.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant argues:
Several amendments have been made to claim 14. In line 1 of the preamble, the claim has been amended to recite "A method of producing" rather than "A method for producing". The first line of step a) has been amended to recite providing a "pre-seed microbial cell culture of" genetically modified cells. Support for the addition of the phrase "pre-seed microbial cell culture of' can be found at least on page 25, lines 5-9 and Example 4 of the specification as filed. In view of this amendment to step a), step a) i. has been amended with clarifying amendments for purposes of readability. Step a) ii. has been amended to add the phrase "wherein the amino acid sequence of said essential protein has at least 80% sequence identity to a sequence selected for the group consisting of SEQ ID NO: 78, 80 and 82". Support for this amendment can be found in claim 21, which has now been cancelled. In view of the amendments made to step a), including a) i. and a) ii, clarifying amendments have been made to the wherein clauses in this step for purposes of readability.

As discussed in Applicant's previous response, the use of the selection gene by Zhang et al. is very different than the use of the "essential gene" in claimed Applicant's method. First, in Zhang et al., selection for productive cells is not performed on a nutrient rich growth media in the absence of growth inhibitors or retardants. Rather, in Zhang et al., selection for productive cells must be performed (a) on a 

The teachings of Zhang et al. (U.S. 2018/0273989 A1) are not limited to specific working examples of Zhang et al. including leucine auxotrophy selection.  Rather, Zhang et al. in the claims recite a generic selection gene and states that the “selection gene can be a gene from an essential metabolic pathway.” Zhang et al., [0039].  However, it is noted that Zhang et al., para. [0039], focuses on the selection gene as complementing a specific selective pressure.  As such, a wide range of selection genes at the time of filing would potentially be suggested for use in connection with the methods of Zhang et al., including, for example, a poison/antidote (ccdB/ccdA) selection method as taught by Peubez et al. and Van Melderen et al. as discussed in the previous Office Action.
However, upon further consideration, the recited essential genes/proteins having at least 80% identity to SEQ ID NO: 78, 80 or 82 are not commonly employed as selection markers in the prior art.  Lv et al. is published well after the filing date of the instant application and therefore provides no evidence regarding what the ordinarily skilled artisan would have been motivated to do at the time of filing.  However, it is recognizable from the evidence of record that the recited essential genes/proteins do not operate by complementing a selective pressure such as a defined media missing nutrient (e.g. leucine), an antibiotic or the expression of a toxic protein/gene (e.g. ccdB).  Rather, for example, glutamate racemase catalyze the interconversion of L-glutamate to D-glutamate essential for cell wall synthesis wherein it is understood that D-glutamate, while being a metabolic intermediate of bacterial cells, is not normally a nutrient found in growth media commonly used in the art.  
As such, as argued by the applicant, glutamate racemase can be used as an essential gene/protein without modifying an otherwise rich or complete media and without providing a specific positive selective pressure (e.g. antibiotic, toxin).  The essential proteins of SEQ ID NOS: 80 and 82, which are also enzymes essential for cell wall synthesis, appear to be able to operate in a similar manner.  The use of selection genes that do not rely on a selective pressure or specific lack of nutrient in a defined et al. (A novel antibiotic free plasmid selection system: Advances in safe and efficient DNA therapy, Biotechnol J. (2008): 83-89) describes a selection system based upon an essential gene murA (UDP-N-acetylglucosamine 1-carboxyvinyltransferase) that is also need for cell wall synthesis.  However, selection systems employing such essential genes/proteins more typically function by repressing gene expression (i.e. endogenous gene is not knocked out) in response to a signal (repressor protein tetR as taught by Mairhofer et al.) rather than expression in response to a signal due to difficulties in knocking out endogenous essential genes.  
Church et al. (U.S. 2016/0017317 A1) is cited as the next closest prior art identified after Zhang et al.  It is noted that Church et al., Fig. 1 and related text, indicate that a negative selection gene whose expression retards growth can also be employed as a selection marker controlled by the production of a desired metabolite.
For these reasons, the evidence of record considered as a whole does not suggest the use of a protein having at least 80% identity to SEQ ID NO: 78, 80 or 82 as a selection gene within embodiments of Zhang et al.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
/TODD M EPSTEIN/Examiner, Art Unit 1652                                                                                                                                                                                                        




/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652